1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    JULIO CESAR NAVAS,                                  Case No. 3:18-cv-00041-MMD-CBC

7                                     Plaintiff,                       ORDER
            v.
8
     DEBORA SCHUMACHER, et al.,
9
                                 Defendants.
10

11          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

12   1983 by a state prisoner. (ECF No. 1-1.) On May 21, 2019, this Court issued an order

13   denying Plaintiff’s application to proceed in forma pauperis because Plaintiff had “three

14   strikes” pursuant to 28 U.S.C. § 1915(g).1 (ECF No. 9.) The Court informed Plaintiff that

15   if he did not pay the $400.00 filing fee in full within 30 days of the date of entry of that

16   order, the Court would dismiss the action with prejudice. (Id. at 2.) The 30-day period

17   has now expired, and Plaintiff has not paid the full filing fee of $400.00.

18          District courts have the inherent power to control their dockets and “[i]n the

19   exercise of that power, they may impose sanctions including, where appropriate . . .

20   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

21   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

22   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

23   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

24   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

25   1992) (affirming dismissal for failure to comply with an order requiring amendment of

26
            1
27             The Court’s order was returned as Plaintiff had been transferred to another
     facility (ECF No. 10); the Court directed the order to be forwarded to Plaintiff at his new
28   facility and for Plaintiff to file a notice of change of address (ECF No. 11). Plaintiff has
     complied with the order to change his address. (ECF No. 12.)
1    complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

2    for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

3    address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

4    dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

5    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply

6    with local rules).

7           In determining whether to dismiss an action for lack of prosecution, failure to obey

8    a court order, or failure to comply with local rules, the Court must consider several

9    factors: (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need

10   to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

11   favoring disposition of cases on their merits; and (5) the availability of less drastic

12   alternatives. See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone,

13   833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

14          Here, the Court finds that the first two factors, the public’s interest in expeditiously

15   resolving this litigation and the Court’s interest in managing its docket, weigh in favor of

16   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

17   dismissal, since a presumption of injury arises from the occurrence of unreasonable

18   delay in filing a pleading ordered by the court or prosecuting an action. See Anderson v.

19   Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring

20   disposition of cases on their merits—is greatly outweighed by the factors in favor of

21   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

22   the court’s order will result in dismissal satisfies the “consideration of alternatives”

23   requirement. See Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson,

24   779 F.2d at 1424. The Court’s order requiring Plaintiff to pay the full filing fee within thirty

25   days expressly stated: “It is further ordered that Plaintiff must pay the full filing fee of

26   $400 within 30 days of the date of entry of this order for this case to proceed. If Plaintiff

27                                                  2
28
1    fails to timely pay the filing fee, the Court will dismiss this case with prejudice.” (ECF No.

2    9 at 2.) Thus, Plaintiff had adequate warning that dismissal would result from his

3    noncompliance with the Court’s order to pay the full filing fee within 30 days.

4           It is therefore ordered that this action is dismissed with prejudice based on

5    Plaintiff’s failure to pay the $400.00 filing fee in compliance with this Court’s May 21,

6    2019 order.

7           The Clerk of Court is directed to enter judgment accordingly and close this case.

8           DATED THIS 26th day of June 2019.

9

10
                                                MIRANDA M. DU
11                                              UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                 3
28
